DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “a reference time” is vague as it is unclear if there is one, or the same, reference time for each signal or if there is a respective reference time for each respective segment.  In line 9, “a data representation of correlation image” seems to be misworded.  Is this supposed to be “a data representative of a correlation image”?  In the next to last paragraph, “as one of multiple arrhythmia types” is vague as it is unclear if this requires just one classification or if there are multiple classifications in the system from which one classification is chosen.  In addition, it is unclear what is meant by the word “type” as the term “arrhythmia” is a definite expression but the addition of the word “type” makes it indefinite as it is unclear how that changes the arrhythmia.  In the next to last line “or a process of the system” is vague as it is unclear what is meant by a “process” of the system.  Is this supposed to be a “processor” of the system?
Similarly, claim 14 has these problems.
In claim 2, “type” is vague.
In claim 4, “determine a range of heart rates using the plurality of time lags” is vague as it is unclear how time lags are used to determine a heart rate.  Does some other element or function need to be claimed to determine a heart rate besides just the time lags?  In line 3, “correlation values” are inferentially included and it is unclear if this is the autocorrelation or if some other element is performing correlation to make these values.  In line 4, “elapsed time” is vague as it is unclear if this is the same as the elapsed time used in claim 1 or different times.  If it is the same then “the elapsed times” should be used.  If they are different, then a modifier such as “additional” should be used.
Similarly, claim 16 has these problems.
In claim 6, “as one of arrhythmia types” is vague for using “type”.
Similarly, claim 18 has this problem.
In claim 9, in the last line “an image recognition model” is vague as it has been recited in line 2.  If they are the same then “the image…” should be used in the last line.
In claim 10, “type” is vague.  
In claims 11-13 and 20, “comprising” is vague as the elements listed after comprising are additional elements/steps.  It is suggested to use “further comprising”. 
In claim 11, “a database of correlation images” is inferentially included.	In claim 12, “implanted in or worn by” is vague as it sounds like it is claiming a connection to the body.  Apparatus claims cannot claim connection to the body.  It is suggested to use “configured to be implanted in or worn by…” 
In claim 22, “on a display” is vague and inferentially included.  It is unclear if the display is being positively recited or functionally recited.  If the display is meant to be positively recited, it is suggested to first state “further comprising a display” before it is used in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a system or method of calculating an autocorrelation on cardiac data to produce an image to classify the image, which is an abstract idea representing a mental concept or mathematical equation. This judicial exception is not integrated into a practical application because the generically recited computer elements, such as the correlation circuit, classifier circuit, and output circuit (as set forth in the specification are performed by a general processor), do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more to the exception, as these additional limitations only retrieve, process, or output information and are well-understood, routine conventional computer functions as recognized by the court decisions listed in MPEP 2103-2106.07c.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of receiving data to perform an autocorrelation on the data to calculate a correlation image to classify the image, such as can be done by a mental process, pencil and paper, or critical thinking, or represents a mathematical equation, with additional generic computer elements, or additional structure (e.g. memory, output, controller circuit, ambulatory device, and/or therapy circuit) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.
The arguments regarding the 101 rejection are not persuasive.  Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claim 1 using a processor as set forth in the specification in paragraphs 56, 68, etc., and corresponding method claim 14) is a system having a processor, wherein the processor is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claims do not impose any limits on how the cardiac information is received by the processor or outputs the information, and thus this step covers any and all possible ways in which this can be done, for instance by typing the information into the system, or by the system obtaining the information from another device, or outputting the information from a port of the processor. The claims also do not impose any limits on how the computations are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The calculations are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The processor is recited so generically (no details whatsoever are provided other than that it is a general processor) that it represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Although the processor or claim limitations may fall under several exceptions (e.g., a mathematical concept-type abstract idea or a mental process-type abstract idea), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). Thus, it is sufficient for the examiner to identify that the limitations align with at least one judicial exception, and to conduct further analysis based on that identification. 
The limitations of the claims are carried out by the processor.  No element has been set forth to sense the cardiac signal, and the only additional element is an output, which is part of the processor, or a therapy circuit or wearable device, where the processor performs the necessary software tasks so that the result of the abstract mental process is just data/a classification of the data. The output, therapy circuit, and/or wearable device limitations represent extra-solution activity because it is a mere nominal or tangential addition to the claim and is nothing more than an attempt to generally link the product to a particular technological environment. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes (e.g., the mental computation of classifying the cardiac data, etc.), using the computer components as a tool. While this type of automation may improve the life of a practitioner/physician (by minimizing or eliminating the need for mentally computing metrics), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/21/22